Citation Nr: 1630736	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-46 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an evaluation in excess of 60 percent for arteriosclerotic heart disease (AHD) with angina prior to May 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to January 1946.  The Veteran died in October 2013.  The appellant is the Veteran's surviving spouse and has been accepted as the Veteran's substitution for purposes of processing this appeal to completion.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Appeals Management Center (AMC), on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case has since been returned to the RO in Philadelphia, Pennsylvania.

In December 2014, the Board granted an earlier effective date of July 2, 2004 for the grant of service connection for arteriosclerotic heart disease (AHD) with angina.  The Board additionally found that prior to May 1, 2007, a disability rating in excess of 60 percent was not warranted, and that a 100 percent disability rating was warranted thereafter.  The portion of that decision which continued the 60 percent disability rating prior to May 1, 2007 was appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court vacated the decision, remanding the issue back to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further action in connection with the claim is warranted.  

In its February 2016 Memorandum Decision, the Court noted that Diagnostic Code (DC) 7005 contemplated a 100% disability rating for individuals with documented coronary artery disease resulting in chronic congestive heart failure, or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.

The Court emphasized that Section 4.104, note 2, title 38 of the Code of Federal Regulations, specifically contemplated a lack of METs testing, and stated that if "a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner . . . may be used."  

The Court noted that, in its decision to continue the 60 percent disability rating, the Board found that the Veteran did not exhibit left ventricular dysfunction with an ejection fraction of less than 30 percent, and that the record did not show evidence of congestive heart failure.  The Court found that the Board failed to provide an adequate statement of reasons or bases for its decision to not supplement the record in light of the absence of METs testing during the relevant period.  The Court noted that because any criterion in DC 7005 is sufficient to warrant a 100 percent disability rating, the Board should have sought to supplement the record with evidence regarding the Veteran's METs levels during the relevant period even though the DC contemplates the ability to estimate these levels.  

In light of the above, the claims file must be sent to a cardiologist for a medical opinion.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file and a complete copy of this Remand to a VA cardiologist for review.  Considering medical evidence dated from July 2, 2004 to April 30, 2007 and contemporaneous lay evidence, the cardiologist should use his or her best judgment to estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that resulted in dyspnea, fatigue, angina, dizziness, or syncope due to service-connected coronary artery disease.  Specifically, for the time period of July 2, 2004 to April 30, 2007, the cardiologist should state whether the coronary artery disease resulted in 

a) Chronic congestive heart failure; 

b) More than one episode of acute congestive heart failure during a one-year period;

c) Workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope;

d) Workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope;

f) Left ventricular dysfunction with an ejection fraction of less than 30 percent; and/or

g) Left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A complete rationale for all conclusions must be included in the report provided.  If the cardiologist finds that any of the requested information cannot be provided based upon the evidence of record, he or she should specifically state so.
 
2.  The AOJ must ensure that the VA opinion report complies with this remand.  If the report is insufficient, it must be returned to the reviewing cardiologist for necessary corrective action, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

